DETAILED ACTION
	This office action is in response to the amendment filed on 28 December 2021.
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).


	Claims 21-22, 27-28, 33-34; 23, 29, 35; 24-25, 30-31, 36-37; and 26, 32, and 38 of instant application U.S. Patent Application 17/095,532 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 9; 12; 2; and 1, 8 and 17  of U.S. Patent 10,890,965 B2, in view of Matsuoka et al (US 2006/0092292 A1; Matsuoka).
	Regarding claims 21-22, 27-28 and 33-34 of instant application 17/095,532, claim 9 of U.S. Patent 10,890,965 B2 covers limitations of claims 21-22, 27-28 and 33-34.
	However, although claim 9 of U.S. Patent 10,890,965 B2 do not appear to expressly teach,
	Matsuoka discloses a facial expression of a user stored in at least one memory (Matsuoka: fig. 1, ‘feature memory portion’ 9, fig. 4, illustrating a table comprising feature quantities (e.g., expression information) for individual users; [0011, 0068]), and storing a facial expression in a memory obtained during a pre-registration process, wherein the pre-registration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression (Matsuoka: [0009], [0066], [0093-0094]).
	Thus, at the time of the invention it would have been obvious for one of ordinary skill in the art to combine Matsuoka’s stored facial expression information obtained during a pre-registration process with Jeon’s apparatus comprising a memory and a method of detecting whether a determined facial expression matches a first facial expression in order to make an operation of the combined apparatus specific to a user by causing said operation to be dependent on a user-specific facial expression.

U.S. Patent Application 17/095,532 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 10,890,965 B2, in view of Matsuoka et al (US 2006/0092292 A1; Matsuoka).
	Regarding claims 23, 29 and 35 of instant application 17/095,532, claim 12 of U.S. Patent 10,890,965 B2 covers limitations of claims 23, 29 and 35.
	Even so, although claim 12 of U.S. Patent 10,890,965 B2 do not appear to expressly teach,
	Matsuoka discloses a facial expression of a user stored in at least one memory (Matsuoka: fig. 1, ‘feature memory portion’ 9, fig. 4, illustrating a table comprising feature quantities (e.g., expression information) for individual users; [0011, 0068]), and storing a facial expression in a memory obtained during a pre-registration process, wherein the pre-registration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression (Matsuoka: [0009], [0066], [0093-0094]).
	Thus, at the time of the invention it would have been obvious for one of ordinary skill in the art to combine Matsuoka’s stored facial expression information obtained during a pre-registration process with Jeon’s apparatus comprising a memory and a method of detecting whether a determined facial expression matches a first facial expression in order to make an operation of the combined apparatus specific to a user by causing said operation to be dependent on a user-specific facial expression.

	Claims 24-25, 30-31 and 36-37 of instant application U.S. Patent Application 17/095,532 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 2 and 6 of U.S. Patent 10,890,965 B2, in view of Matsuoka et al (US 2006/0092292 A1; Matsuoka).
	Regarding claims 24-25, 30-31 and 36-37 of instant application 17/095,532, claims 2 and 6 of U.S. Patent 10,890,965 B2 covers limitations of claims 24-25, 30-31 and 36-37.
	Still, even though claims 2 and 6 of U.S. Patent 10,890,965 B2 do not appear to expressly teach,
facial expression of a user stored in at least one memory (Matsuoka: fig. 1, ‘feature memory portion’ 9, fig. 4, illustrating a table comprising feature quantities (e.g., expression information) for individual users; [0011, 0068]), and storing a facial expression in a memory obtained during a pre-registration process, wherein the pre-registration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression (Matsuoka: [0009], [0066], [0093-0094]).
	Thus, at the time of the invention it would have been obvious for one of ordinary skill in the art to combine Matsuoka’s stored facial expression information obtained during a pre-registration process with Jeon’s apparatus comprising a memory and a method of detecting whether a determined facial expression matches a first facial expression in order to make an operation of the combined apparatus specific to a user by causing said operation to be dependent on a user-specific facial expression.

	Claims 26, 32 and 38 of instant application U.S. Patent Application 17/095,532 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 8 and 17 of U.S. Patent 10,890,965 B2, in view of Matsuoka et al (US 2006/0092292 A1; Matsuoka).
	Regarding claims 26, 32 and 38 of instant application 17/095,532, claims 1, 8 and 17 of U.S. Patent 10,890,965 B2 covers limitations of claims 26, 32 and 38.
	Yet, although claims 1, 8 and 17 of U.S. Patent 10,890,965 B2 do not appear to expressly teach,
	Matsuoka discloses a facial expression of a user stored in at least one memory (Matsuoka: fig. 1, ‘feature memory portion’ 9, fig. 4, illustrating a table comprising feature quantities (e.g., expression information) for individual users; [0011, 0068]), and storing a facial expression in a memory obtained during a pre-registration process, wherein the pre-registration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression (Matsuoka: [0009], [0066], [0093-0094]).
	Thus, at the time of the invention it would have been obvious for one of ordinary skill in the art to combine Matsuoka’s stored facial expression information obtained during a pre-
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/095,532 and corresponding claims of U.S. Patent 10,890,965 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/095,532
21,22,27,28, 33,34
23,29,35
24,30,36
25,31,37
26,32,38
10,890,965 B2
9
12
2
6
1, 8, 17

Also, shown below is a mapping between the limitations of independent claim 27 of instant application U.S. Patent Application 17/095,532 and claim 9 of U.S. Patent 10,890,965 B2.
17/095,532 – claim 27
10,890,965 B2 – claim 9
A method comprising:
A method comprising: detecting a change in a device orientation;
receiving, based on at least one image, information identifying and describing a facial landmark of a user;
receiving, via a user device corresponding to a user, information identifying and describing a facial landmark of the user, in response to the change in the device orientation;

performing a comparison of the information identifying and describing the facial landmark of the user with preregistered facial feature recognition information associated with the user;
determining a facial expression of the user based on the information identifying and describing the facial landmark of the user;
determining a facial expression and a head orientation of the based at least in part on the information identifying and describing the 

determining the head orientation transgresses a threshold time value; accessing a function of the user device associated with the facial expression and the head orientation, in response to the head orientation transgressing the threshold time value, the function including a security function; and performing the security function associated with the facial expression and the head orientation at the user device, wherein the security function includes locking or unlocking the display unit of the user device based on determining that the facial expression matches a facial expression from among the preregistered facial feature recognition information associated with the user.
detecting whether the determined facial expression matches a first facial expression stored in at least one memory during a preregistration process or a second facial expression stored in the at least one memory during the preregistration process, wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to user selected facial expressions; and
determined facial expression matching the first facial expression stored in the at least one memory, activating a first function of an apparatus.

activating the first function of the user device based on determining that the facial expressions matches a first facial expression from among the preregistered facial feature 


activating a second function of the user device based on determining that the facial expression matches a second facial expression from among the preregistered facial feature recognition information associated with the user.


Claim Status
	Claims 21-38 are currently pending: 21-38 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 28 December 2021), with respect to the rejection of claims 21-38 under non-statutory double patenting are not persuasive (see Response to Arguments), but the rejection of claims 21-38 under pre-AIA  35 USC §103(a), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 21-38.
	In view of changes made to claims 27, 32 and 38 in response to issues raised in a previous Office Action, the objection to claims 27, 32 and 38 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-38 are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Jeon et al (US 2011/0069215 A1; Jeon), in view of Matsuoka et al (US 2006/0092292 A1; Matsuoka), and further in view of Li et al (US 2013/0162524 A1; Li).
RE Claim 21, Jeon discloses an apparatus (Jeon: fig. 1, ‘picture control apparatus’ 100; abstract, “A picture control apparatus provides control of a picture displayed on a display of a mobile terminal”) comprising: a display unit (Jeon: fig. 1, ‘display’ 300);
a camera in electronic communication with the display unit (Jeon: fig. 1, ‘camera’ 200 electrically coupled with ‘display’ 300 via ‘action detector’ 110 and ‘picture controller’ 100 [sic, should be 120]; [0009], “An exemplary embodiment of the present invention provides a picture control apparatus including: an action detector to detect a specific action from images captured by a camera; and a picture controller to control a picture displayed on a display”); and
at least one memory including program code which when executed by at least one processor cause the apparatus to provide operations (Jeon: fig. 1, ‘action detector’ 110, ‘picture controller’ 100 [sic, should be 120]; [0017], “The picture control apparatus 100 may be comprising:
receiving, based on at least one image captured from the camera, information identifying and describing a facial landmark of a user (Jeon: [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user” (receive images of a user captured by a camera), [0039], “The user's lip shape may be detected by recognizing variations of feature points corresponding to the user's lips included in the images of the user” (image information describing a facial landmark of a user));
determining a facial expression of the user based on known facial reference points and the information identifying and describing the facial landmark of the user (Jeon: [0019-0020, 0055], “The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression ... For example, the action detector 110 may recognize the user's motion or expression variations from the images of the user by detecting … the user's movement to the right or left, a wink of the user's right or left eye, the user's lip shape, an inclination of the user's face, a rotation of the user's face to the left or right, a grimace of the user's face, thereby detecting a specific action … As another example, by implementing the picture control apparatus ... if a grimace of a user's face is detected from images captured by the camera, and to reduce a size of a picture displayed on the display if a smile on the user's face is detected from the captured images”; determining ‘smile’ and ‘grimace’ facial expressions based on analyzing variations of known feature points, such as eyes and lips);
detecting whether the determined facial expression matches a first facial expression (Jeon: [0038-0039, 0055], facial expressions, such as left eye wink, right eye wink, grimace or smile are detected), and
(note, this limitation is out of order) in response to the determined facial expression matching the first facial expression, activating a first function of the apparatus (Jeon: [0048, 0055], “Hereinafter, examples in which the picture control apparatus using image recognition according to an exemplary embodiment is applied to a mobile terminal will be described ... As another example, by implementing the picture control apparatus in such a 
However, although Jeon does not expressly teach,
Matsuoka (in the field of customizing user taken images) discloses a facial expression of a user stored in at least one memory (Matsuoka: fig. 1, ‘feature memory portion’ 9, fig. 4, illustrating a table comprising feature quantities (e.g., expression information) for individual users; [0011, 0068], memory storing pictures of individual users), and storing a facial expression in a memory obtained during a pre-registration process, wherein the pre-registration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression (Matsuoka: [0009], “The present invention intends to provide a unit capable of taking a picture of an object having an expression corresponding to an individual user's desire” (user selected expression), [0066], storing expression features during a pre-registration condition (features implicitly comprise facial landmark information – see [0020]), [0093-0094], “desired expression varies depending on user. Some users like a serious expression and others like a smiling expression. Further, as for the smiling expression, some users like a smiling expression with the mouth closed and others like an expression with white teeth exposed outside … The image pickup unit 1 enables user to select a desired expression and register it if it is set to the registration condition. At this time, user can register his or her desired expression by making an expression desired by him or her … user can register an image containing a desired expression by selecting it from images (image already taken by the image pickup portion 2 and an image inputted through the image input portion 3) stored in the image accumulating portion 5. The image pickup unit 1 can judge an expression of each user because it has such a configuration” (storing a customized user selected facial expression, wherein said user selected facial expression enables customized facial recognition of the user by matching said user selected facial expression of the user to stored features)). 
Thus, at the time of the invention it would have been obvious for one of ordinary skill in the art to combine Matsuoka’s stored facial expression information obtained during a pre-registration process (wherein said facial expression customized facial recognition for the user by correlating features/facial landmark information of the user to a user selected facial expression) with Jeon’s apparatus comprising a memory and a method of detecting whether a determined detects whether the determined facial expression matches a first facial expression stored in the at least one memory during a preregistration process, wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression. Further, the motivation for combining Matsuoka’s method with Jeon’s apparatus would have been to make an operation of the combined apparatus specific to a user by causing said operation to be dependent on a user-specific facial expression.
Still, even though Jeon/Matsuoka does not expressly teach,
Li (in the same general field of endeavor) discloses storing a plurality of user-specific facial expressions (Li: [0013, 0026], disclosing the storage of user expressions), and detecting whether the facial expression matches a first facial expression stored in the at least one memory or a second facial expression stored in the at least one memory (Li: fig. 3, illustrating a method of using facial expression information for executing an action (e.g., ‘capture images of real-time facial expressions of the user’ S31 → ‘analyze and process the captured images via various image processing arithmetical protocols, so as to extract the features of each facial expressions of the user’ S32 → ‘compare the extracted features of the real-time facial expressions with the features of the the [sic] facial expressions in the images of the user stored in the service database, so as to find a matching feature, or the closest matching feature, in the images of the user stored in the service database, and determine the type of facial expression’ S33); [0037-0039], disclosing steps S31 – S33 shown in fig. 3, wherein a facial expression of a captured image is compared to stored facial expressions to find a closest match).
At the time of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Li’s storing of user-specific facial expressions and detecting whether a facial expression matches a first expression or a second expression stored in a memory with Jeon/Matsuoka’s apparatus comprising a method of detecting whether a determined facial expression matches a first facial expression stored in a memory during a preregistration process (wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to a user selected facial expression) so the combined Jeon/Matsuoka/Li apparatus detects whether the determined facial expression matches a first facial expression stored in the at least one memory during a preregistration process or a second facial expression stored in the at least one memory during the preregistration process, wherein the preregistration process customizes facial recognition for the user by correlating facial landmark information of the user to user selected facial expressions. In addition, the motivation for combining Li’s method with Jeon/Matsuoka’s apparatus would have been to make operations of the combined apparatus specific to a user by causing said operations to be dependent on user-specific facial expressions.
RE Claim 27, Jeon discloses a method (Jeon: abstract, “A picture control method includes detecting an action from images captured by a camera, and controlling a picture displayed on a display if the detected action is a specific action”) comprising:
receiving, based on at least one image, information identifying and describing a facial landmark of a user (Jeon: [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user” (receive images of a user captured by a camera), [0039], “The user's lip shape may be detected by recognizing variations of feature points corresponding to the user's lips included in the images of the user” (image information describing a facial landmark of a user)); and
determining a facial expression of the user based on known facial reference points and the information identifying and describing the facial landmark of the user (Jeon: [0019-0020, 0055], “The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression ... For example, the action detector 110 may recognize the user's motion or expression variations from the images of the user by detecting … the user's movement to the right or left, a wink of the user's right or left eye, the user's lip shape, an inclination of the user's face, a rotation of the user's face to the left or right, a grimace of the user's face, thereby detecting a specific action … As another example, by implementing the picture control apparatus ... if a grimace of a user's face is detected from images captured by the camera, and to reduce a size of a picture displayed on the display if a smile on the user's face is detected from the captured images”; determining ‘smile’ and ‘grimace’ facial expressions based on analyzing variations of known feature points, such as eyes and lips).
Further, the remaining limitations recited in claim 27 are substantially similar in scope with corresponding limitations recited in claim 21 and are, therefore, rejected under the same rationale.
RE Claim 33, Jeon discloses a non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Jeon: [0017], “The picture control apparatus 100 may be implemented in the form of hardware, software, or a combination thereof, and may be disposed in a mobile terminal having a camera” (memory comprising software is implied), [0031], disclosing memory (e.g., read-only, random access, removable, processor register, etc.) for storing ‘action setting information’ 160 (processor for executing software)) comprising:
receiving, based on at least one image, information identifying and describing a facial landmark of a user (Jeon: [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user” (receive images of a user captured by a camera), [0039], “The user's lip shape may be detected by recognizing variations of feature points corresponding to the user's lips included in the images of the user” (image information describing a facial landmark of a user)).
Further, the remaining limitations recited in claim 33 are substantially similar in scope with corresponding limitations recited in claims 21, 27 and are, therefore, rejected under the same rationale.
	RE Claims 22, 28 and 34, Jeon/Matsuoka/Li teaches the apparatus of claim 21, the method of claim 27, the non-transitory machine-readable storage of claim 33, and Jeon also discloses in response to the determined facial expression matching the second facial expression stored in the at least one memory, activating a second function of the apparatus (Jeon: [0031], disclosing memory associated with Jeon’s apparatus (a person having ordinary skill in the art may store data, such as facial expression data, in the memory or at the very least Jeon/Li’s combined memory), [0055], “As another example, by implementing the picture control apparatus in such a manner as to ... reduce a size of a picture displayed on the display if a smile on the user's face is detected from the captured images, pictures may be controlled according to the user's expression, without any direct physical manipulations from the user”).
	RE Claims 23, 29 and 35, Jeon/Matsuoka/Li discloses the apparatus of claim 21, the method of claim 27, the non-transitory machine-readable storage of claim 33, and in addition Jeon teaches in response to the determined facial expression matching the first facial expression, the program code when executed causing further operations comprising: activating the first function comprising enlarging contents displayed on the display unit (Jeon: [0055],” by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if a grimace of a user's face is detected from images captured by the camera”).
	RE Claims 24, 30 and 36, Jeon/Matsuoka/Li teaches the apparatus of claim 21, the method of claim 27, the non-transitory machine-readable storage of claim 33, and Jeon further discloses wherein the information identifying and describing the facial landmark includes at least one of a hair line, an eyebrow, an eye, an ear, a forehead, a nose, a mouth, or glasses (Jeon: [0042], “the specific action may be detected by detecting a grimace of the user's face from the images of the user. The grimace of the user's face may be detected by recognizing variations of feature points corresponding to the user's eyes, nose, and lips, included in the images of the user”).
RE Claim 25, Jeon/Matsuoka/Li discloses the apparatus of claim 21, and Jeon in addition teaches a camera to capture the information identifying and describing the facial landmark (Jeon: fig. 1, illustrating ‘picture control apparatus’ 100 comprising a ‘camera’ 200; [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user. The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression”, [0038], “the specific action may be detected by detecting a wink of the user's left or right eye from the images of the user. The wink of the user's left or right eye may be detected by recognizing variations of feature points corresponding to the user's left or right eye included in the images of the user”).
RE Claim 26, 32 and 38 Jeon/Matsuoka/Li teaches the apparatus of claim 21, the method of claim 27, the non-transitory machine-readable storage of claim 33, and further Jeon discloses determining a head orientation (Jeon: [0053], “As another example, by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if that a user's face is inclined forward is detected from images captured by the camera”).
Further, in a second, different embodiment Jeon teaches the activating of the first function is based on the determined head orientation (Jeon: [0053, 0057], “As another example, by implementing the picture control apparatus in such a manner as to enlarge a size of a picture displayed on a display if that a user's face is inclined forward is detected from images captured by the camera … For example, the degree of enlargement ... of a picture can 
Thus, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine Jeon’s activation of an enlargement of a picture by a specified degree dependent on orientation of a user’s head with Jeon/Matsuoka/Li’s activation of enlarging a picture based on a detected facial expression (e.g., a grimace) of a user, therein activating the first function further based on a determined head orientation, in order to give the use more control over enlarging the displayed picture by allowing the user to activate the enlargement action with a grimace and then further activate the enlargement function by tilting her head forward twice to then enlarge the picture by 200%.
RE Claims 31 and 37, Jeon/Matsuoka/Li discloses the method of claim 27, the non-transitory machine-readable storage of claim 33, and Jeon also teaches the at least one image is captured by a camera comprising or comprised in the apparatus, and a camera in communication with the one or more processors (Jeon: fig. 1, illustrating ‘picture control apparatus’ 100 communicatively coupled with ‘camera’ 200 (apparatus comprises a camera, and processor (e.g., picture controller) is communicatively coupled with said camera); [0019], “The action detector 110 receives images of a user captured by a camera 200 and detects a specific action from the images of the user. The specific action may be detected by analyzing variations of feature points included in the images of the user to thus recognize variations in motion or expression”).
Response to Arguments
Applicant’s arguments concerning the non-statutory obviousness-type double patenting rejection of claims 21-38 filed 28 December 2021 have been fully considered, but they are not persuasive.
Issue: Rejection of claims 21-38 under nonstatutory obviousness-type double patenting with respect to claims 1-2, 6, 8-9, 12 and 17 of U.S. Patent 10,890,965 B2.
	Regarding claim 21-38, Applicant argues on pp. 6-7, “[c]laims 21-38 were rejected on the ground of nonstatutory double patenting … Applicants respectfully request that the nonstatutory double-patenting rejection be held in abeyance until such time as the present claims are allowed.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached on M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-9974.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/PATRICK F VALDEZ/Examiner, Art Unit 2611